Citation Nr: 0031170	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Denver Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

1.  The current manifestations of the veteran's bronchial 
asthma include results of pulmonary function tests, performed 
in October 1999, showing FEV-1 of 45 percent predicted and 
FEV-1/FVC of 52 percent.

2.  The new version of the rating schedule pertinent to 
asthma is more favorable to the veteran than the old.

CONCLUSION OF LAW

The criteria for a 60 percent disability rating for asthma 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (1996, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Service connection is currently in effect for asthma, which 
has been assigned a 30 percent disability evaluation.  The 
criteria for rating asthma were revised effective October 7, 
1996.  61 Fed. Reg. 46728 (1996).  Since VA treatment records 
received in conjunction with this claim show treatment for 
asthma prior to that date, and such records could be 
construed as an informal claim for increase; the veteran is 
entitled to consideration of his claim under both the old and 
new criteria.  See 38 C.F.R. §§ 3.155, 3.157 (2000).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Under both the old and new regulations, asthma is evaluated 
unde 38 C.F.R. § 4.97, Diagnostic Code 6602.  The old version 
of the diagnostic code provided for a where there where the 
disability was moderate with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  The next 
higher evaluation, 60 percent, was provided where the 
disability was severe with frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, more than 
light manual labor precluded.  A 100 percent evaluation was 
provided where the disability was pronounced, manifested by 
very frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks  and with marked loss of weight or 
other evidence of severe impairment of health.

The new provisions of Diagnostic Code 6602 provide that 
asthma manifested by FEV-1 of 56 to 70 percent predicted, 
FEV-1/FVC of 56 to 70 percent, daily inhalational or 
bronchodilator therapy, or inhalational anti-inflammatory 
medication warrants a 30 percent rating.  A 60 percent rating 
is warranted for FEV-1 of 40 to 55 percent predicted; or FEV-
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted; or 
FEV-1/FVC of less than 40 percent; or more than one attack 
per week with episodes of respiratory failure; or the 
requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunosuppressive medications.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

A review of the record demonstrates that service connection 
for asthma was granted in a December 1961 rating 
determination, with a 30 percent disability evaluation being 
assigned at that time.  

In October 1997, the veteran requested an increased 
evaluation for his service-connected asthma.  He indicated 
that he was using "Asthmacort" and "Alupent" inhalers on a 
daily basis and that he was having problems at work because 
of his breathing.  

Outpatient treatment records were received from the Grand 
Junction VA Medical Center (MC) in October 1997, for the 
periods covering October 1995 to October 1997.  In October 
1995, the veteran weighed 162 pounds.  In May 1996 he weighed 
168 pounds.  In September 1996 he weighed 165 pounds.  In 
August 1997 he weighed 166 pounds, and in November 1997 he 
weighed 172 pounds.  The veteran was given Allpyral antigen 
shots in his left deltoid on a semi-monthly or monthly basis 
during this time frame.  In May 1996, the veteran was treated 
for seven days with prednisone as a result of increased 
dyspnea for a two to three week period and nocturnal 
wheezing.  The assessment was subacute asthma.  In September 
1996, he was reported to be doing well, although he was using 
more inhaler.  He was given prednizone to have at home.  
There were no reports of asthma attacks subsequent to May 
1996.

In November 1997, the  veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
dyspnea after any exertion, a productive cough, and a 
frequent wheeze.  

Pulmonary function testing revealed FEV-1 results of 65 
percent (pre-bronchodilator) and 79 percent (post-
bronchodilator) of that which was predicted.  FEV1/FVC 
readings were 66 percent (pre-bronchodilator) and 68 percent 
(post-bronchodilator) percent.  The examiner noted that the 
veteran had mild obstructive lung disease with good response 
to bronchodilators consistent with asthma.

In his May 1998 notice of disagreement, the veteran indicated 
that his saw his physician every two weeks from March through 
October and every month the rest of the time.  He also 
reported being on a regimen of Azmacort and Alument at least 
two or three times per day.  

In his July 1998 substantive appeal, the veteran indicated 
that he was receiving treatment at the Grand Junction VAMC on 
a weekly basis for a prolonged period and then on a bi-weekly 
basis.  He also reported being on a three times per day dose 
of steroids for several years.  

In September 1998, additional treatment records were received 
from the Grand Junction VAMC dated from August 1997 to 
September 1998.  These treatment records demonstrate that the 
veteran continued to receive Allpyral antigen shots in his 
left deltoid on a weekly or semi-monthly basis during this 
time frame.  The veteran also used an Alupent inhaler.  The 
records also show treatment for viral syndromes but do not 
report any asthma attacks.  In August 1997 he weighed 166 
pounds.  In September 1998 he weighed 169.4 pounds.  

In October 1999, the  veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having a frequent wheeze and dyspnea after any 
exertion.  

Pulmonary function testing revealed FEV-1 results of 45 
percent (pre-bronch) and 68 percent (post-bronch) of that 
which was predicted.  FEV-1/FVC readings were 52 (pre-bronch) 
and 60 (post-bronch) percent.  The examiner noted that the 
veteran had mild obstructive lung disease.  He indicated that 
the veteran had made a good effort, it was also noted that 
the "reproducibility criteria" had not been met.  

The Board is of the opinion that a 60 percent evaluation is 
warranted for the veteran's asthma under the new criteria.  
The findings of a 45 percent predicted FEV-1 reading and a 52 
percent FEV-1/FVC reading on the October 1999 VA pulmonary 
function test meet the criteria for a 60 percent rating under 
the new rating schedule. 

An evaluation in excess of 60 percent is not warranted under 
the new schedule, as the evidence of record does not show 
that the FEV-1 and FEV-1/FVC readings even approach the less 
than 40 percent of predicted required for a 100 percent 
rating.  There has also been no showing of more than one 
attack per week with episodes of respiratory failure as is 
required for a 100 percent rating.  Furthermore, there has 
been no objective medical evidence provided demonstrating 
that the veteran is required to use high dose corticosteroids 
or immunosuppressive medications as part of his daily 
treatment.  The Board finds that the criteria for a 100 
percent evaluation have not been met.

The old criteria are less favorable to the veteran than the 
new.  While he meets the criteria for a 60 percent evaluation 
under the new provisions of Diagnostic Code 6602, he does not 
meet the old criteria for such an evaluation.  The outpatient 
treatment records discussed above do not show frequent asthma 
attacks as would be needed for a 60 percent evaluation under 
the old criteria.  These records also show more than 
temporary relief with medication.  Medication appears to have 
resulted in long term relief, as shown by the fact that there 
was only one reported exacerbation in the outpatient 
treatment records dated from 1995 to 1998.  Dyspnea on 
exertion has been reported in the record, but it has not been 
described as marked, and was apparently not observed on the 
examinations or during outpatient treatment.

Under the provisions of 38 C.F.R. § 3.321 (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash.  In this case 
the RO considered the question of referral of the veteran's 
claims for assignment of an extraschedular evaluation in the 
statement of the case issued supplemental statement of the 
case.

The record in this appeal does not raise the question of 
entitlement to an extraschedular evaluation.  Neither the 
veteran nor his representative have asserted that asthma 
causes marked interference with employment.  The record shows 
that he has not required hospitalization since 1978, and he 
has apparently maintained successful employment as a 
gunsmith.


ORDER

Entitlement to a 60 percent disability rating for bronchial 
asthma is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 8 -


